         Case 6:20-cv-00785-MK          Document 75       Filed 12/28/20     Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

NORTHPOINT COMMERCIAL
FINANCE, LLC, a Delaware limited
liability company,

               Plaintiff,                                            Civ. No. 6:20-cv-785-MK

       v.                                                                              ORDER

AL’S TRAILER SALES OF SALEM, INC.,
an Oregon corporation; SUTHERLIN RV, INC.,
an Oregon corporation; REALITY RV AND
TRAILERS INC., an Oregon corporation; A.O.A.
GROUPS, INC., a California corporation; 4843
PORTLAND ROAD, LLC, an Oregon limited
liability company; 347 MYRTLE STREET, LLC,
an Oregon limited liability company; JAMIE L.
MCGOWEN; MURLYN MCGOWEN; SADIA
SYED; NASEEMA DHAR; and UNDLEEB Y.
DHAR,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa Kasubhai filed a Findings and Recommendation (#73), and the

matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

neither party filed objections, I reviewed the legal principles de novo. United States v. Bernhardt,

840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct.

1 – ORDER
         Case 6:20-cv-00785-MK       Document 75       Filed 12/28/20    Page 2 of 2




Magistrate Judge Kasubhai’s Findings and Recommendation (#73) is adopted. Plaintiff’s

motions for default judgment (## 49, 51, 53, 55, 57, 59, 61, 63, 67, 59) are GRANTED.

IT IS SO ORDERED.

       DATED this 28th of December, 2020.

                                           _______/s/ Michael J. McShane________
                                                   Michael McShane
                                               United States District Judge




2 – ORDER
